Citation Nr: 0817431	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-32 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for a hammertoe of the right foot from March 26, 
1993 to July 22, 2001.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a hammertoe of the right foot from July 23, 
2001.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral tinea pedis with onychomycosis.  


REPRESENTATION

Appellant represented by:	K. Carpenter, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The veteran's representative contends that there is another 
issue ripe for appellate review, specifically, entitlement to 
special monthly compensation at a higher rate for the period 
prior to March 26, 1993.  There is a Board decision of record 
dated in February 2006 which denied this issue; that decision 
is final.  See 38 U.S.C.A. § 7104 (West 2002).    


FINDINGS OF FACT

1.  The veteran currently is in receipt of the maximum 
schedular rating for tinea pedis with onychomycosis under 
criteria applicable for scars.

2.  There is no indication that the veteran requires 
immunosuppressive or other therapy (other than topical cream) 
to treat his service-connected tinea pedis with 
onychomycosis; this disorder does not affect more than 
5 percent of his body.  

3.  The veteran, based on the observable nature of hammertoe 
disability, had hammertoes on all toes of his right foot from 
March 26, 1993 to July 22, 2001, and is entitled to the 
maximum schedular award for this period; this disability does 
not interfere with his employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability 
evaluation for a hammertoe of the right foot from March 26, 
1993 to July 22, 2001, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5282 (2001).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for a hammertoe of the right foot from 
July 23, 2001, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, 
DC 5282 (2007). 

3.  The criteria for a disability evaluation in excess of 10 
percent for bilateral tinea pedis with onychomycosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC's) 7800-7806, 7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007), petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Veterans Court) issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484, 486 (2006), which held that VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  Under Vazquez-
Flores, 38 U.S.C.A. § 5103(a) now requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Although the VCAA notice letters did not indicate that the 
veteran also could submit evidence showing the effect that 
worsening of his disability had on his employment and daily 
life, the Board finds that failure to satisfy the duty to 
notify in that regard is not prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  This decision 
partially grants and denies entitlement to the benefits 
sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  All of the veteran's claims were readjudicated 
subsequently after all VCAA notice had been provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding 
that issuance of fully compliant VCAA notification followed 
by re-adjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  Furthermore, post-decisional documents set forth 
the criteria used in establishing a higher disability 
evaluation for the feet disabilities; re-adjudication after 
such notice fully cured any presumed prejudice.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The claimant also has had 
the opportunity to submit additional argument and evidence 
and to participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The presumed error raised by such defect is rebutted because 
of evidence of actual knowledge on the part of the veteran 
and his representative.  The veteran and his service 
representative have demonstrated actual knowledge of the 
VCAA's requirements by submitting additional evidence in 
support of the veteran's increased rating claim for bilateral 
tinea pedis with onychomycosis.  Other documentation in the 
claims file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims for an increase.  See 
Sanders, 487 F.3d at 886.  That is, the veteran and his 
representative have shown by the nature of the argument 
presented that they are aware of what information and 
evidence is needed to support the claims; they do not contend 
otherwise.  

Additional notice of the five elements of a service-
connection claim was provided, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any 
prejudice raised by the timing of such notice is rebutted, as 
the decision herein represents a partial grant and denial of 
the benefits sought on appeal, mooting the need for further 
notice.  There is nothing alleged or present in the record 
which would affect the essential fairness of the 
adjudication.  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service medical records (SMRs) and 
post-service pertinent medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the veteran was provided a thorough VA 
examination that is adequate for rating purposes.  See 
38 C.F.R. §§ 3.326, 3.327.  In summary, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and no further action is necessary to meet 
the requirements of the VCAA.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. §  4.7.  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

Analysis

The veteran contends that he is entitled to higher ratings 
for his service-connected orthopedic and dermatological 
conditions of the feet.  While these are distinct and 
separate claims, and in the case of the hammertoe involve 
more than one period, they involve the same anatomical 
structures and will be discussed together for the sake of 
expediency.  

The veteran's feet have been addressed in multiple VA 
examinations; however, there is no direct examination 
(meaning an examination where the foot was the sole focus of 
the examination) of record between 1993 and 2001, the period 
under review for the first portion of the "staged" 
hammertoe rating.  It is noted that during this time, the 
tenia pedis and hammertoe were rated together.  Since 2001, 
the veteran's tinea pedis and hammertoe disability have been 
evaluated as two distinct disabilities with the same 
effective date.  The record contains an orthopedic 
examination dated in April 1993 which purports to assess the 
severity of the veteran's conditions of the feet.  There is, 
however, only one annotation which mentions atrophy of the 
toes since November 1979.  No range of motion testing was 
performed and there was no mention of the severity of the 
veteran's skin condition.  Because this examination is not 
sufficient for rating purposes, the Board must look to a VA 
examination done after the first period in attempting to 
determine severity.  

An October 2005 VA examination noted that the veteran had 
tinea pedis and onychomycosis bilaterally.  Exudation, ulcer 
formation, itching, shedding, crusting, and bleeding were 
present and were noted to be constantly occurring.  There was 
a noted impairment in the ability to wear shoes; however, 
this did not affect employment.  Fragile toenails were 
present as a result of onychomycosis and topical medication 
was the only remedy available for the dermatological 
condition.  For the hammertoe, it was noted simply as being 
present in all toes and had an impact on the wearing of 
shoes.  

The Board notes that there is no specific diagnostic criteria 
applicable for onychomycosis and tenia pedis is to be rated 
under DC 7813.  See 38 C.F.R. § 4.118, DC 7813.  Under this 
provision, tenia pedis is to be rated under DC 7800, if on 
the head, face, or neck; or, under DC's 7801-7805 (for non-
disfiguring scars) or DC 7806 for dermatitis is to be 
applied.  The tenia pedis is on the feet (by definition, 
tenia pedis occurs only on the feet); there is no indication 
that this dermatological condition causes limitation of 
motion.  Thus, DC's 7800 and 7801 are not applicable.  See 
38 C.F.R. § 4.118, DC's 7800, 7801.  Additionally, the 
maximum schedular award under DC's 7802-7804 is 10 percent; 
this rating already is in effect.  For DC 7805, there is 
nothing to suggest limitation of motion so it is 
inapplicable.  See 38 C.F.R. § 4.118, DC's 7800-7805.  For 
the next highest rating under DC 7806 (dermatitis), the 
veteran would need to show that his body is covered over at 
least 5 percent of his body, but less than 20 percent, by the 
skin inflammation; or, alternatively, at least 5 percent but 
less than 20 percent of "exposed areas" are affected, or, 
he must require intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for less 
than 6 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.118, DC 7806.  

Simply put, the Board finds that there is nothing to suggest 
that the veteran's dermatological condition affects at least 
5 percent of his body or his exposed areas as it is 
restricted to his feet.  There are no immunosuppressive drugs 
needed to treat the tenia pedis with topical creams being the 
only prescribed medication.  Thus, the criteria for a30 
percent evaluation have not been met, and the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a disability evaluation in 
excess of 10 percent for bilateral tinea pedis with 
onychomycosis.

Regarding the hammertoe in the right toe, the veteran 
currently is in receipt of a 10 percent rating under DC 5282; 
this is the maximum schedular rating under DC 5282.  See 
38 C.F.R. § 4.71a, DC 5282.  The first period under review 
for the claim has a "staged" noncompensable rating which 
was increased to 10 percent following the showing of 
hammertoe on all the toes of the feet.  There is no medical 
examination of record during the first period under appeal 
which mentions a hammertoe deformity; however, given that 
such a disorder is of the kind that is readily identifiable 
by its physical presentation (notable by lay observation), 
the Board does not dispute the veteran's lay assertion of the 
severity of his hammertoe deformity affecting all toes.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As 
such, the Board finds that the criteria for a 10 percent 
evaluation for a hammertoe of the right foot have been met 
from March 26, 1993 to July 22, 2001.  See 38 C.F.R. § 4.71a, 
DC 5281.  Because this is the maximum rating for hammertoe, 
the DeLuca criteria have been considered.

Regarding extraschedular entitlement, the veteran has not 
shown that his orthopedic or dermatological disabilities are 
so severe as to produce marked interference with employment 
or require frequent hospitalization.  Indeed, the competent 
medical evidence of record is specifically against a finding 
of interference with employment.  Thus, a remand for referral 
to the Director of VA's Compensation and Pension Service for 
extraschedular consideration is not warranted. See Bagwell v. 
Brown, 9 Vet. App. 337, 338, 339 (1996).

In adjudicating the veteran's higher initial rating claims 
for a hammertoe of the right foot, the Board has considered 
whether the veteran is entitled to increased evaluations for 
separate periods based on the facts found during the appeal 
period.  Although the evidence supports an initial 10 percent 
evaluation for a hammertoe of the right foot from March 26, 
1993, to July 22, 2001, he is not entitled to additional 
increased compensation during any other time within the 
appeal period.  


ORDER

Entitlement to a 10 percent disability evaluation for a 
hammertoe of the right foot from March 26, 1993 to July 22, 
2001, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

Entitlement to an initial disability evaluation in excess of 
10 percent for a hammertoe of the right foot from July 23, 
2001, is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for bilateral tinea pedis is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


